DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xuelie (2015) and further in view of Khueanphet et al. (WO2016/060624, published 4/21/2016).
Claims 1 and 2: Xuelie teaches a filter material comprising 93-97 parts of fine glass powder (page 5), 2-4 parts of a foaming agent (page 5), and 1-3 parts of a modifier (page 5).
The material has a specific weight of 1.2-1.7 kg/L (page 5).
The material has a void ratio of 60-78% (page 4).
Xuelie teaches that the modifier is 1-3 parts and that the modified agent is antimony trioxide (page 5).
Xuelie do not teach that the modifier is at 5-20 parts by weight or that it is a metal oxide.
Khueanphet et al. teach a foam glass material and method of making said glass material wherein they combine waste glass with 9-12% by weight of an additive such as a fluxing agent and strengthener, based on the total weight of the glass mixture sample (page 5, lines 12-19). The fluxing gent includes iron oxide and magnesium oxide (page 6, lines 1-5). The strengthener includes titanium oxide (page 6, lines 10-13).
These compounds are typical for use in forming foam glass wherein they are used as fluxing agents and strengtheners to control the final properties of the foam glass as needed. While Khueanphet et al. do not teach the amount of fluxing agent and strengthener in terms of parts by mass, one of ordinary skill in the art at the time of the invention would have appreciated that 9-12% is sufficiently close to 5-20 parts by mass and, further, that this amount is a routinely optimized result effective variable which is optimized to control the strength and pore characteristics of the final foam glass material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 4: The foaming agent consists of carbon black, silicon carbide, calcium carbonate, dolomite, graphite, and manganese dioxide (page 5/11).
Claim 5: the particle size is 0.5-1.0mm (page 5/11).
Claim 7: the waste glass is simple glass or foam glass (page 2/11).
Claim 8: the void volume is 60-78% (page 4/11) and a specific weight of 1.2-1.7 kg/L (page 3/11).
Claim 9: the filtration rate is 20-30 m/hr (page 7/11) and the expansion ratio is at most 200% (page 2).
Claim 11: the specific surface area is 25-35m2/g (page 8/11).
Response to Arguments
	Applicant’s arguments are considered but are not persuasive.
According to MPEP 2144, IV., “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”
Applicant acknowledges that the prior art as described above teach all the limitations of the claims.
Applicant argues that Joshi (assuming Applicant intended to cite Khueanphet et al.) and Xuelie are not combinable because they do not suggest the same reason for including the elements as Applicant describes in their disclosure, that is Applicant’s purpose or intention. Applicant questions, “If the function of the distinguishing feature in the second document is completely different from that of the instant application, why would the ordinary artisan have motivation to make such combination?” (page 4 of Remarks). 
The answer to Applicant’s question is as is described in MPEP 2144, IV which clearly explains that the prior art need not recognize the same benefit or address the same problem as described by Applicant. 
The motivation to combine the references is explained in the rejection above which explains the use of additives in the described types of materials, in particular fluxing agents such as iron oxide and magnesium oxide. Applicant even recognizes that “it is known in the art that the function of fluxing agents in glass preparation is to accelerate the melting of glass” (page 4 of Remarks). The prior art is known to use, and does in fact use, the same material as claimed. An argument establishing a different purpose is not sufficient to overcome the prior art.
Applicant argues that the prior art cannot meet the claim because the material has a different intended use or function. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778